EX-10. REGULATION S STOCK PURCHASE AGREEMENT

 

REGULATION S STOCK PURCHASE AGREEMENT

 

This Regulation S Stock Purchase Agreement (“Agreement”), is dated as of
November 4, 2013 between Andain, Inc., a Nevada corporation having offices at
400 South Beverly Drive, Suite 312, Beverly Hills, California 90212 (“Company”),
and 1568934 Ontario Limited (“Purchaser”)

 

ARTICLE I
PURCHASE, SALE AND TERMS OF SHARES

 

1.1.            The Shares. The Company agrees to issue and sell to the
Purchaser in an offshore transaction negotiated outside the U.S. and to be
consummated and closed outside the U.S. and, in consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Purchaser agrees to purchase from the Company Eight
million and Five hundred Thousand, (8,500,000 ) shares (“Purchased Shares”) of
the Company’s common stock (“Common Stock”). The purchaser will pay the Company
as a consideration for the purchased shared Sixty thousand ($60,000) dollars
("Consideration"). The Purchaser shall pay the Considuration to the Company in
four payments:; the first payment dated November 4, 2013 was paid and received
by the Company; second payment of Fifteen thousand ($15,000) USD to be paid on
December 4, 2013; third payment of Fifteen thousand ($15,000) USD to be paid on
January 4, 2014; and the fourth payment of Thirteen thousand ($13,000) to be
paid on February 4, 2014..

 

1.2.            Payment of Purchase Price; Closing. The transaction will be
closed in Tel-Aviv, Israel and the Purchaser will pay the purchase price and the
Company will issue and transfer the Shares certificate(s) to the Purchaser
within five (5) business days as of the closing of this Agreement.

 

1.3.            Warrants. Within 30 days of closing the Company will issue
shares of common stock at par value for all previously warrants granted to the
Purchaser of total Twelve million, Nine hundred and Eighty One thousand, Eight
hundred and Eighteen shares (12,981,818) for the total consideration of Twelve
thousand, and nine hundred Eighty One ($12,981) USD. To be paid no later than
February 4, 2014

 

1.4.            Proceeds. The Company will use the Consideration proceeds
according to the Company's approved budget as set in Schedule 1.4 attached
hereto.

 

1.5.            Conversion Option. For a period of twelve (12) consecutive
months from the date of this Agreement, the Purchaser shall have the option to
convert up to Sixty thousand ($60,000) of the consideration for the Purchased
Shares into shares of common stock of Gemini miniature Insulin pump , a maturely
developed insulin pump of the Company ("Gemini"), held and/or owned by the
Company total of Six Hundred Thousand (600,000) shares ("Initial Shares") at the
same share price of NIS 3.75 ("Conversion Share Price") that the Company
purchased its Initial Shares from Gaia ("Option"). In the event the Purchaser
exercises the Option within the time frame indicated herein, the Purchaser
shall, within fifteen (15) business days, return the Purchased Shares to the
Company, and the Company shall transfer to the Purchaser within fifteen (15)
business days after the return of the Purchased Shares, an amount of Gaia shares
that is equal to Sixty Thousand Dollars ($60,000) U.S. multiplied by the New
Israeli Shekel ("NIS") to U.S. Dollar exchange rate at the day of the conversion
notice and divided by 3.75 the Conversion Share Price. By way of example, and
assuming that the exchange rate between the U.S. Dollar and the NIS is the same
on the date that the Purchaser exercises its option herein as it was when the
Company made its initial investment in Gaia, and further assuming for the
purposes of this example only, that 3.75 NIS =$1 USD, the Purchaser would be
entitled to Sixty Thousand (60,000) shares of Gemini.

 

1.6.         Representations by the Purchaser. The Purchaser makes the following
representations and warranties to the Company:

 -1- 

 



(a) Access to Information. The Purchaser, in making the decision to purchase the
Shares, has relied solely upon independent investigations made by it and/or its
representatives, if any. The Purchaser and/or its representatives during the
course of this transaction, and prior to the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the offering of the Shares and to
receive any additional information, documents, records and books relative to its
business, assets, financial condition, results of operations and liabilities
(contingent or otherwise) of the Company.

 

(b) Sophistication and Knowledge. The Purchaser and/or its representatives has
such knowledge and experience in financial and business matters that it can
represent itself and is capable of evaluating the merits and risks of the
purchase of the Shares. The Purchaser is not relying on the Company with respect
to the tax and other economic considerations of an investment in the Shares, and
the Purchaser has relied on the advice of, or has consulted with, only the
Purchaser's own advisor(s). The Purchaser represents that it has not been
organized for the purpose of acquiring the Shares.

 

(c) Lack of Liquidity. The Purchaser acknowledges that the purchase of the
Shares involves a high degree of risk and further acknowledges that it can bear
the economic risk of the purchase of the Shares, including the total loss of its
investment. The Purchaser has no present need for liquidity in connection with
its purchase of the Shares.

 

(d) No Public Solicitation. The Purchaser is not subscribing for the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any US newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Purchaser in connection with investments in securities generally. Neither the
Company nor the Purchaser has engaged in any ‘Directed Selling Efforts in the
U.S.’ as defined in Regulation S promulgated by the SEC under U.S. securities
laws.

 

(e) Authority. The Purchaser has full right and power to enter into and perform
pursuant to this Agreement and make an investment in the Company, and this
Agreement constitutes the Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms. The Purchaser is authorized and
otherwise duly qualified to purchase and hold the Shares and to enter into this
Agreement

 

(f) Regulation S Exemption. The Purchaser understands that the Shares are being
offered and sold to it in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act of 1933, as amended (“Securities Act”)
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of the Purchaser to acquire the Shares. In this
regard, the Purchaser represents, warrants and agrees that:

 

(i) The Purchaser is not a U.S. Person (as defined below) and is not an
affiliate (as defined in Rule 501(b) under the Securities Act) of the Company. A
U.S.

 

Person means any one of the following:

 

-any U.S. Citizen

-any natural person resident in the United States of America;

-any partnership or corporation organized or incorporated under the laws of the
United States of America;

-any estate of which any executor or administrator is a U.S. person;

-any trust of which any trustee is a U.S. person;

-any agency or branch of a foreign entity located in the United States of
America;

-any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
Person;

 -2- 

 

-any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and



-any partnership or corporation if:



(1)organized or incorporated under the laws of any foreign jurisdiction; and



(2)formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

(ii) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Purchaser was outside
of the United States.

 

(iii) The Purchaser will not, during the period commencing on the date of
issuance of the Shares and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (“Restricted Period”), offer, sell, pledge or otherwise transfer
the Shares in the United States, or to a U.S. Person for the account or benefit
of a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.

 

(iv) The Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.

 

(v) The Purchaser has not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(vi) Neither the Purchaser nor or any person acting on its behalf has engaged,
nor will engage, in any directed selling efforts to U.S. Citizens with respect
to the Shares and the Purchaser, being purchased pursuant to this Agreement and
any person acting on its behalf have complied and will comply with the “offering
restrictions” requirements of Regulation S under the Securities Act.

 

(vii) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(viii) Neither the Purchaser nor any person acting on its behalf has undertaken
or carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares. The Purchaser agrees not
to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only incompliance with any local applicable securities
laws.

 

(ix) Each certificate representing the Shares shall be endorsed with the
following legends:

 

“THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES
ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT.”

 -3- 

 

“TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

Any other legend required to be placed thereon by applicable federal or state
securities laws.

 

(x) The Purchaser consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares set forth in this Sections 1.1, 1.3
and 1.4.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants as follows:

 

2.1. Organization and Standing of the Company. The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the “Transaction Documents”), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto. The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.

 

2.2. Corporate Action. The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms. The Shares have been duly authorized.
The issuance, sale and delivery of the Shares have been duly authorized by all
required corporate action on the part of the Company. The Shares, when issued
and paid for in accordance with the Transaction Documents, will be validly
issued, fully paid and non-assessable, with no personal liability attaching to
the ownership thereof and will be free and clear of all liens, charges,
restrictions, claims and encumbrances imposed by or through the Company, except
as expressly set forth in the Transaction Documents.

 

2.3. Governmental Approvals. No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.

 

2.4. Litigation. Except as set forth on Schedule 2.4, there is no litigation or
governmental proceeding or investigation pending or, to the knowledge of the
Company, threatened against the Company affecting any of its properties or
assets, nor, to the best knowledge of the Company, has there occurred any event
or does there exist any condition on the basis of which any litigation,
proceeding or investigation might properly be instituted. The Company is not in
default with respect to any order, writ, injunction, decree, ruling or decision
of any court, commission, board or other government agency, which such default
might have a material adverse effect on the business, assets, liabilities,
operations, Intellectual Property Rights, (as defined hereinafter) management or
financial condition of the Company. There are no actions or proceedings pending
or, to the Company’s knowledge, threatened (or any basis therefor known to the
Company) against the Company which might result, either in any case or in the
aggregate, in any material adverse change in the business, operations,
Intellectual Property Rights, affairs or financial condition of the Company or
in any of its properties or assets, or which might call into question the
validity of any of the Transaction Documents, any of the Shares, or any action
taken or to be taken pursuant hereto or thereto.

 -4- 

 

2.5. Compliance with Other Instruments. The Company is in compliance in all
respects with its Certificate of Incorporation and Bylaws, each as amended
and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject. The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject. Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.

 

2.6. Title to Assets; Intellectual Property Rights.

 

(a) The Company has good and marketable title in fee to such of its fixed assets
as are real property, and good and merchantable title to all of its other
assets, now carried on its books, free of any mortgages, pledges, charges,
liens, security interests or other encumbrances. The Company enjoys peaceful and
undisturbed possession under all leases under which it is operating, and all
said leases are valid and subsisting and in full force and effect.

 

(b) The Company owns or has a valid right to use patents, patent applications,
patent right, trade secrets, confidential business information, formula,
processes, laboratory notebooks, algorithms, copyrights, mask works, claims of
infringement against third parties, licenses, permits, license rights, contract
rights with employees, consultants and third parties, trademarks, trademark
rights, inventions and discoveries, and all other intellectual property,
including, without limitation, all other such rights generally classified as
intangible, intellectual property assets in accordance with GAAP (collectively
the, “Intellectual Property Rights”) being used to conduct its business as now
operated and as now proposed by the Company to be operated and to the best of
the Company’s knowledge, the conduct of its business as now operated and as now
proposed to be operated does not and will not conflict with or infringe upon the
Intellectual Property Rights of others. To the best of the Company’s knowledge,
no claim is pending or threatened against the Company and/or its officers,
employees and consultants to the effect that any such Intellectual Property
Right owned or licensed by the Company, or which the Company otherwise has the
right to use, is invalid or unenforceable by the Company.

 

(c) The Company has taken all reasonable measures to protect and preserve the
security, confidentiality and value of its Intellectual Property Rights,
including its trade secrets and other confidential information. The Company is
and will be the exclusive owner of all right, title and interest in its
Intellectual Property Rights as purported to be owned by the Company, and such
Intellectual Property Rights are valid and in full force and effect. The Company
has not received notice of and, to the best of the Company’s knowledge there are
no claims that the Company’s Intellectual Property Rights or the use or
ownership thereof by the Company infringes, violates or conflicts with any such
right of any third party.

 

2.7. Taxes. Except as set forth on Schedule 2.7 the Company has accurately
prepared and timely filed all federal, state and other tax returns required by
law to be filed by it, has paid or made provision for the payment of all taxes
shown to be due and all additional assessments, and adequate provisions have
been made and are reflected in the Company’s financial statements for all
current taxes and other charges to which the Company is subject and which are
not currently due and payable.

 

2.8. Disclosure. There is no fact within the knowledge of the Company or any of
its executive officers which has not been disclosed herein or in writing by them
to the Purchaser and which materially adversely affects, or in the future in
their opinion may, insofar as they can now foresee, materially adversely affect
the business, operations, properties, Intellectual Property Rights, assets or
condition, financial or other, of the Company. Without limiting the foregoing,
the Company has no knowledge that there exists, or there is pending or planned,
any patent, invention, device, application or principle or any statute, rule,
law, regulation, standard or code which would materially adversely affect the
business, operations, Intellectual Property Rights, affairs or financial
condition of the Company.

 -5- 

 



2.9. Brokers or Finders. No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Purchaser for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or its respective
agents.

 

2.10. Capitalization; Status of Capital Stock. As set forth in Exhibit 2.10, the
Capitalization Table and the Subsequent Capitalization Table, and as of the date
hereof, the Company had a total authorized capitalization consisting of Five
Hundred Million (500,000,000) shares of Common Stock, $0.001 par value, and Ten
Million (10,000,000) shares of preferred stock, $0.001 par value. As of the date
of this Agreement and without taking into account the shares and
warrants/options to be acquired by the Purchaser pursuant to this Agreement, As
of November 19, 2013, the Company had Eighty Five million One hundred and
Fifteen Thousand, two hundred and Forty Two (85,115,242) shares of common stock
issued and outstanding shares of Common Stock were issued and outstanding, and
no shares of preferred stock were outstanding. As of this Agreement, no
outstanding warrants and options are to purchase shares or issued by the Company
to the Purchaser or others All the outstanding shares of capital stock of the
Company have been duly authorized, and are validly issued, fully paid and
non-assessable. None of the Company’s outstanding securities or authorized
capital stock is subject to any rights of redemption, repurchase, rights of
first refusal, preemptive rights or other similar rights, whether contractual,
statutory or otherwise, for the benefit of the Company, any stockholder, or any
other person. There are no restrictions on the transfer of shares of capital
stock of the Company other than those imposed by relevant federal and state
securities laws and as otherwise contemplated by this Agreement. There are no
agreements, understandings, trusts or other collaborative arrangements or
understandings concerning the voting or transfer of the capital stock of the
Company to which the Company is a party. The Company does not have outstanding,
and has no obligation to grant or issue, any “phantom stock” or other right
measured by the profits, revenues or results of operations of the Company or any
portion thereof; or any similar rights.

 

2.11. SEC Reports. The Company has furnished the Purchaser with true and
complete copies of its reports on Form 10-K annual report for the periods ending
on December 31, 2012, , and Form 10-Q quarterly reported for the periods ended
on March 31, 2013, June 30, 2013, and September 30, 2013 (“Current Reports”).
(“Current Reports”). As of their respective filing dates, the Current Reports
and all other filings made by the Company under the Securities Exchange Act of
1934, as amended (“1934 Act”) (collectively, “SEC Reports”), will be complied
with the requirements of the Act or the 1934 Act, as the case may be, and none
of such filings contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading

 

2.12. Books and Records. The books of account, ledgers, order books, records and
documents of the Company accurately and completely reflect all material
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company.

 

2.13 Refusal of Registration. The parties hereby acknowledge and agree that the
Company shall be required, as a term of this contract, to refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, or pursuant to Registration, or another exemption from registration, under
the Securities Act.

 

ARTICLE III
MISCELLANEOUS

 

3.1. No Waiver; Cumulative Remedies. No failure or delay on the part of any
party to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

3.2. Amendments; Waivers and Consents. Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party. Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 -6- 

 



3.3. Addresses for Notices. Any notice or other communication required or
permitted to be given hereunder shall be in writing and can either be sent by
facsimile or can be mailed by certified mail, return receipt requested, or
delivered against receipt to Company and/or to Purchaser at the addresses for
each set forth above. Any notice or other communication given by certified mail
shall be deemed given at the time of certification thereof, except for a notice
changing a party’s address which shall be deemed given at the time of receipt
thereof.

 



3.4. Costs; Expenses and Taxes. Upon execution of this Agreement and with each
delivery of the Purchase Price as set forth in 1.3, the Company shall pay no
monies in the aggregate, to cover fees and disbursements of counsel to the
Purchaser incurred in connection with the negotiation, drafting and completion
of the Transaction Documents and all related matters. The Company shall pay any
and all stamp, or other similar taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement, the issuance of
any securities and the other instruments and documents to be delivered hereunder
or thereunder, and agrees to save the Purchaser harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes.

 

3.5. Effectiveness; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the Company, the Purchaser and the respective
successors and assigns.

 

3.6. Survival of Representations and Warranties. All representations and
warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.

 

3.7. Prior Agreements. The Transaction Documents executed and delivered in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter set forth herein and supersede any prior
understandings or agreements concerning the subject matter hereof.

 

3.8. Severability. The provisions of the Transaction Documents are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of a provision contained therein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of such Transaction Document and the
terms of the Shares shall be reformed and construed as if such invalid or
illegal or unenforceable provision, or part of a provision, had never been
contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

 

3.9. Governing Law; Venue.

 

(a) This Agreement shall be enforced, governed and construed in accordance with
the laws of the State of Nevada without giving effect to choice of laws
principles or conflict of laws provisions. Any suit, action or proceeding
pertaining to this Agreement or any transaction relating hereto shall be brought
to the courts of the State of Nevada located in Las Vega and the undersigned
hereby irrevocably consents and submits to the jurisdiction of such courts for
the purpose of any such suit, action, or proceeding. Purchaser acknowledges and
agrees that venue hereunder shall lie exclusively in Las Vega, Nevada.

 

(b) Purchaser hereby waives, and agrees not to assert against the Company, or
any successor assignee thereof, by way of motion, as a defense, or otherwise, in
any such suit, action or proceeding, (i) any claim that the Purchaser is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.

 

3.10. Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

3.11. Counterparts. This Agreement may be executed in any number of
counterparts, all of whom taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 -7- 

 



3.12. Further Assurances. From and after the date of this Agreement, upon the
request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 



      Andain, Inc.                       By: /s/ Sam Shlomo Elimelech      
Name: Sam Shlomo Elimelech, President                 1568934 Ontario Limited  
                        By: /s/ Gerald Fialkov       Name: Gerald Fialkov







 -8- 

